         Case 2:19-cv-00056-SEH Document 2 Filed 11/06/19 Page 1 of 2



Christopher C. Voigt
Kenneth K. Lay
John M. Semmens
CROWLEY FLECK, PLLP
900 North Last Chance Gulch, Suite 200
P.O. Box 797
Helena, MT 59624
(406) 449-4165
(406) 449-5148
cvoigt@crowleyfleck.com
klay@crowleyfleck.com
jsemmens@crowleyfleck.com

Attorneys for Defendant


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION


LYNN TRENARY,
                                            Cause No.: 2:19-cv-00056-SEH
              Plaintiff,

       vs.                                  CORPORATE DISCLOSURE
                                            STATEMENT FOR DEFENDANT
SAFARILAND GROUP, AKA “THE                  SAFARILAND, LLC
SAFARILAND GROUP, AKA
SAFARILAND LLC OF
JACKSONVILLE FLORIDA, AND
DOES, AND ROES 1-3.

              Defendants.


      Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Safariland, LLC

(“Safariland”), hereby files this corporate disclosure statement:
     Case 2:19-cv-00056-SEH Document 2 Filed 11/06/19 Page 2 of 2



1.      Safariland, LLC is a limited liability company organized under

        Delaware law, with its principal place of business in Jacksonville,

        Florida;

2.      Safariland’s parent corporation is Maui Acquisition Corp. (“MAC”),

        which owns 100% of the interest in Safariland, LLC.

3.      MAC is a private company, and there is no publicly-held corporation

        with an ownership interest in Safariland, LLC

DATED this 6th day of November, 2019.

                                  CROWLEY FLECK PLLP



                                  By: /s/ Kenneth K. Lay
                                      Kenneth K. Lay
                                      John M. Semmens

                                        Attorney for Defendant




                                    2
